Name: Commission Regulation (EC) No 1111/2004 of 14 June 2004 amending Regulation (EC) No 2199/2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) No 1259/1999 as regards the single area payment scheme for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  European construction;  cooperation policy
 Date Published: nan

 15.6.2004 EN Official Journal of the European Union L 213/3 COMMISSION REGULATION (EC) No 1111/2004 of 14 June 2004 amending Regulation (EC) No 2199/2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) No 1259/1999 as regards the single area payment scheme for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 2199/2003 (1) lays down transitional measures for the application in respect of the year 2004 of the single area payment scheme. In particular, Article 4 provides that the date by which an application is to be submitted by a farmer shall be fixed by the new Member State and shall not be later than 15 June 2004 and that modifications of applications shall be done by 15 June 2004. (2) In some new Member States farmers may face some difficulties with the introduction of a new support regime and may not be able to submit an application by 15 June 2004. Therefore, it is appropriate to provide, with effect from 15 June 2004, for the possibility for the new Member States concerned to fix a latest date for submitting an application which shall not be later than 15 July 2004. Consequently, the latest date for modifications of applications should be postponed to 15 July 2004. Regulation (EC) No 2199/2003 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EC) No 2199/2003 is replaced by the following: Article 4 Single area payment application 1. In order to benefit from the single area payment scheme, a farmer shall submit to the competent authority, by a date to be fixed by the new Member State which shall not be later than 15 July 2004, an application indicating the areas eligible according to the conditions referred to in Article 143b(5) of Regulation (EC) No 1782/2003. 2. For modifications of applications, within the meaning of Article 8(1) of Regulation (EC) No 2419/2001, to the single area payment scheme, the date referred to in Article 8(2) of Regulation (EC) No 2419/2001 shall be a date to be fixed by the new Member State which shall not be later than 15 July 2004. 3. The single area payment application shall be treated as an aid application within the meaning of Article 2(i) of Regulation (EC) No 2419/2001. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 15 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 328, 17.12.2003, p. 21.